Case 1:21-cv-00193-PKC-RML Document 1 Filed 01/13/21 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Rivka Rottenberg, individually and on behalf of all others
 similarly situated;                                                    Civil Action No:
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Portfolio Recovery Associates, LLC
 and John Does l-25.

                                       Defendant(s).


Plaintiff Rivka Rottenberg, (hereinafter, “Plaintiff”), a New York resident, brings this Class Action

Complaint by and through her attorneys, Stein Saks, PLLC, against Defendant Portfolio Recovery

Associates, LLC (hereinafter, “Defendant PRA”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff’s personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15

   U.S.C. §1692(a). At that time, Congress was concerned that “abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and

   to invasions of individual privacy.” Id. Congress concluded that “existing laws…[we]re




                                                                                                     1
Case 1:21-cv-00193-PKC-RML Document 1 Filed 01/13/21 Page 2 of 10 PageID #: 2




   inadequate to protect consumers,” and that “‘the effective collection of debts’ does not require

   ‘misrepresentation or other abusive debt collection practices.’” 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

   determining that the existing consumer protection laws “were inadequate” Id §l692(b), Congress

   gave consumers a private cause of action against debt collectors who fail to comply with the

   Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331,

   15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

   jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                     NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under

   §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act (“FDCPA”), and

      6.      Plaintiff is seeking damages and declaratory and injunctive relief.

                                              PARTIES

      7.      Plaintiff is a resident of the State of New York, County of Kings, residing at 1480

   44th Street, Brooklyn, New York 11219.
Case 1:21-cv-00193-PKC-RML Document 1 Filed 01/13/21 Page 3 of 10 PageID #: 3




      8.      Defendant PRA is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA with an address for service c/o their registered agent

   Corporation Service Company 80 State Street, Albany, NY 12207-2543.

      9.      Upon information and belief, Defendant PRA is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.

      10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

   purpose of substituting names of Defendants whose identities will be disclosed in discovery and

   should be made parties to this action.

                                       CLASS ALLEGATIONS

      11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      12.     The Class consists of:

              a. all individuals with addresses in the State of New York;

              b. to whom Defendant PRA sent a collection letter attempting to collect a consumer

                  debt;

              c. that included materially misleading and deceptive language offering the

                  consumer to pay the full balance or a discounted amount without mentioning any

                  benefit to paying the full balance;

              d. which letter was sent was filed on or after a date one (1) year prior to the filing

                  of this action and on or before a date twenty-one (21) days after the filing of this

                  action.
Case 1:21-cv-00193-PKC-RML Document 1 Filed 01/13/21 Page 4 of 10 PageID #: 4




      13.      The identities of all class members are readily ascertainable from the records of

   Defendant and those companies and entities on whose behalf they attempt to collect and/or have

   purchased debts.

      14.      Excluded from the Plaintiff Classes are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      15.      There are questions of law and fact common to the Plaintiff Classes, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendant’s written communications to consumers, in the form attached as

   Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

      16.      The Plaintiffs’ claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

   Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

   in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs

   nor her attorneys have any interests, which might cause them not to vigorously pursue this

   action.

      17.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

               a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

                  that the Plaintiff Classes defined above are so numerous that joinder of all

                  members would be impractical.
Case 1:21-cv-00193-PKC-RML Document 1 Filed 01/13/21 Page 5 of 10 PageID #: 5




             b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Classes and those questions predominance over

                 any questions or issues involving only individual class members. The principal

                 issue is whether the Defendant’s written communications to consumers, in the

                 forms attached as Exhibit A violate 15 U.S.C. § l692e and §1692f.

             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

                 the Defendant’s common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

                 class members insofar as Plaintiffs have no interests that are adverse to the absent

                 class members. The Plaintiffs are committed to vigorously litigating this matter.

                 Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiffs nor her counsel

                 have any interests which might cause them not to vigorously pursue the instant

                 class action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

      18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 1:21-cv-00193-PKC-RML Document 1 Filed 01/13/21 Page 6 of 10 PageID #: 6




   Classes predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      19.     Depending on the outcome of further investigation and discovery, Plaintiffs may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

      20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      21.     Some time prior to November 3, 2020, an obligation was allegedly incurred to U.S.

   Bank National Association.

      22.     The U.S. Bank National Association obligation arose out of a transaction in which

   money, property, insurance or services, which are the subject of the transaction, are primarily

   for personal, family or household purposes.

      23.     The alleged U.S. Bank National Association obligation is a “debt” as defined by 15

   U.S.C. §1692a(5).

      24.     Defendant PRA, a debt collector and the subsequent owner of the alleged U.S.

   Bank National Association, is collecting the alleged debt.


      25.     Defendant PRA collects and attempts to collect debts incurred or alleged to have

   been incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

                         Violation - November 3, 2020 Collection Letter
Case 1:21-cv-00193-PKC-RML Document 1 Filed 01/13/21 Page 7 of 10 PageID #: 7




       26.     On or about November 3, 2020, Defendant PRA sent the Plaintiff an initial contact

   notice (the “Letter”) regarding the alleged debt owed to U.S. Bank National Association. See

   Attached hereto as Exhibit A.

       27.         The Letter states a balance of $ 1,896.18.

       28.     The Letter offers two options regarding the balance: Pay the full amount in either

   one, six or twelve payments or choose a “savings plan” that allows the consumer to pay the

   balance for a discounted amount in one, twelve or eighteen consecutive months.

       29.     Defendant’s offer is illogical. Why choose to pay the full balance when there is an

   offer to pay less than the full balance?

       30.     The only answer would be that paying in full would receive some form of added

   benefit.

       31.     Defendant’s letter does not make any mention of any benefit or incentive to pay the

   full balance rather than the discounted amount.

       32.     Therefore, the consumer is left confused and misled which option to choose; on the

   one hand the discounted amount saves her money but on the other hand, the full payment option

   must have some benefit or else it would not even be a consideration.

       33.     Yet Defendant’s letter mentions no benefit whatsoever of paying the full balance,

   making the letter illogical and leaving the consumer wondering if there is a “catch” or if this is

   a real offer.

       34.     Defendant’s letter it is open to more than one reasonable interpretation, at least one

   of which is inaccurate

       35.     Plaintiff incurred an informational injury because the Defendants deceptively makes

   an offer without properly qualifying and explaining the offer.
Case 1:21-cv-00193-PKC-RML Document 1 Filed 01/13/21 Page 8 of 10 PageID #: 8




      36.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

   Plaintiff has been damaged.

                                           COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

      37.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      38.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      39.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      40.     Defendant violated §1692e :


              a. As the Letter it is open to more than one reasonable interpretation, at least one of

                  which is inaccurate.

              b. By making a false and misleading representation in violation of §1692e(10).


      41.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 COUNT II
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692f et seq.

      42.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.
Case 1:21-cv-00193-PKC-RML Document 1 Filed 01/13/21 Page 9 of 10 PageID #: 9




       43.     Defendants’ debt collection efforts attempted and/or directed towards Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

       44.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

       45.     Defendants violated this section by omitting material information that gave Plaintiff

   a false understanding of the offers in the Letter.

       46.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.




                                 DEMAND FOR TRIAL BY JURY


       47.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Rivka Rottenberg, individually and on behalf of all others similarly

situated demands judgment from Defendant PRA as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;
Case 1:21-cv-00193-PKC-RML Document 1 Filed 01/13/21 Page 10 of 10 PageID #: 10




       2.         Awarding Plaintiff injunctive relief by means of suspension of all debt collection

    activities related to the alleged debt by Defendants against Plaintiff while the instant litigation

    is pending;

       3.         Awarding Plaintiff and the Class statutory damages;

       4.         Awarding Plaintiff and the Class actual damages;

       5.         Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

       6.         Awarding pre-judgment interest and post-judgment interest; and

       7.         Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


       Dated: Hackensack, New Jersey
              January 13, 2021

                                                                      /s/ Raphael Deutsch
                                                               By: Raphael Deutsch, Esq.
                                                               Stein Saks, PLLC
                                                               285 Passaic Street
                                                               Hackensack, NJ 07601
                                                               Phone: (201) 282-6500 ext. 201.
                                                               Attorneys For Plaintiff
